UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4030
RONDY JOSSHARE LILES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-02-214)

                      Submitted: April 17, 2003

                      Decided: April 23, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph H. Craven, CRAVEN LAW FIRM, Durham, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LILES
                              OPINION

PER CURIAM:

   Rondy Josshare Liles pled guilty to robbery of a postal service
employee in violation of 18 U.S.C. § 2114(a) (2000). Liles appeals
the enhancement of his sentence for the use of a dangerous weapon.
See U.S. Sentencing Guidelines Manual § 2B3.1(b)(2)(E), cmt. (n.1)
(2001) (providing for enhancement for use of non-lethal object in a
manner that created the impression that the object was a weapon).
Finding no error, we affirm.

   This court reviews a district court’s factual findings for clear error
and its application of the guidelines de novo. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). The victim of the rob-
bery, the postmistress, testified at the sentencing proceeding that Liles
jumped over the counter and demanded postal orders. When she hesi-
tated, Liles stated he did not want to hurt her and reached into his
pocket and partially withdrew a black metallic object. She testified
she was afraid the object might have been a gun. The district court
found this testimony more credible than Liles’s version that he was
merely reaching toward a pocket for a glove and never withdrew any-
thing from his pocket. Despite the postmistress’s earlier statement that
the object may have been a cell phone, we conclude that the district
court did not clearly err in its factual findings.

   Accordingly, we affirm Liles’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the material before the court and argument would not aid in
the decisional process.

                                                            AFFIRMED